Citation Nr: 1705263	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-15 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an earlier effective date than December 16, 2011, for a grant of service connection and a 100 percent rating for non-small cell lung cancer, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to June 1967 in the U.S. Navy and Naval Reserve, including in combat in the Republic of Vietnam.  He died in February 2012.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied, in pertinent part, the Appellant's claim of entitlement to an earlier effective date than December 16, 2011, for a grant of service connection for non-small cell lung cancer, for accrued benefits purposes (which the PMC characterized as a claim of entitlement to accrued benefits).  The Appellant disagreed with this decision in September 2012.  She perfected a timely appeal in May 2013.  Although she initially requested a Board hearing when she perfected a timely appeal, the Appellant subsequently withdrew her hearing request.  See 38 C.F.R. § 20.704 (2016).

Because the Appellant currently lives within the jurisdiction of the RO in Chicago, Illinois, that facility has jurisdiction in this appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  The Board notes in this regard that there are relevant documents located only in VVA and not VBMS.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  In statements on a VA Form 21-4138 dated on December 13, 2011, and date-stamped as received by VA on December 16, 2011, the Veteran filed an informal claim of service connection for non-small cell lung cancer; he filed his formal claim on a VA Form 21-526 date-stamped as received by VA on December 16, 2011.

2.  In a rating decision dated on February 3, 2012, and issued to the Veteran and his service representative on February 7, 2012, the RO granted service connection for non-small cell lung cancer and assigned a 100 percent rating effective December 16, 2011; this decision was not appealed by the Veteran prior to his death and became final.

3.  The Veteran died on February [redacted], 2012.

4.  The Appellant filed her formal claim for accrued benefits on a VA Form 21-534 dated on February 29, 2012, and date-stamped as received by VA on March 5, 2012.

5.  In the currently appealed rating decision dated on July 11, 2012, and issued to the Appellant and her service representative on July 16, 2012, the AOJ denied the Appellant's claim of entitlement to an earlier effective date than December 16, 2011, for a grant of service connection and a 100 percent rating for non-small cell lung cancer, for accrued benefits purposes (which was characterized as a claim of entitlement to accrued benefits).

6.  In statements on her September 2012 notice of disagreement with the currently appealed rating decision, the Appellant requested an earlier effective date of May 16, 2010, for the grant of service connection and a 100 percent rating for non-small cell lung cancer.


CONCLUSION OF LAW

The claim for an earlier effective date than December 16, 2011, for a grant of service connection and a 100 percent rating for non-small cell lung cancer is dismissed.  38 U.S.C.A. § 7104 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Appellant's earlier effective date claim for non-small cell lung cancer is a "downstream" element of the AOJ's grant of service connection for this disability.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's duty to notify was satisfied by a letter dated in May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the AOJ and the Board, although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the claims file; the Appellant has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Appellant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits during his lifetime such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Appellant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim

The Appellant contends that she is entitled to an earlier effective date than December 16, 2011, for a grant of service connection and a 100 percent rating for non-small cell lung cancer, for accrued benefits purposes.  She specifically contends that May 16, 2010, is the appropriate effective date for the grant of service connection and a 100 percent rating for non-small cell lung cancer because that was the date that the Veteran initially was diagnosed as having the non-small cell lung cancer which subsequently led to his death.

Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the AOJ will forward an application form to the claimant for execution.  If the AOJ receives a complete application from the claimant within one year from the date it was sent, then the AOJ will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.400(o)(2).  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2016).

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in February 2012.  The Appellant filed her accrued benefits claim in March 2012; thus, her accrued benefits claim was timely filed.  Id.

The Board notes that, since the time of the Veteran's death, the Appellant has submitted additional evidence in support of her accrued benefits claim.  The Board observes that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the Appellant since the Veteran's death can be considered in evaluating the Appellant's accrued benefits claim.

Factual Background and Analysis

The Board finds that the Appellant's claim of entitlement to an earlier effective date than December 16, 2011, for a grant of service connection and a 100 percent rating for non-small cell lung cancer, for accrued benefits, must be dismissed as a matter of law.  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that Appellants are prohibited from collaterally attacking a prior final decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a decision has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of a decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  As noted, in a rating decision dated on February 3, 2012, and issued to the Veteran and his service representative on February 7, 2012, the RO granted service connection for non-small cell lung cancer and assigned a 100 percent rating effective December 16, 2011.  Unfortunately, the Veteran died on February [redacted], 2012, and did not initiate an appeal with respect to this rating decision, to include the effective date assigned, prior to his death.  Therefore, there was no claim concerning this rating action pending at the date of his death, which would overcome the law that states that a Veteran's claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236 (1996); see also 38 C.F.R. § 20.1302 (2016).  Although he died several weeks after this rating decision was issued, the Veteran also did not submit any statements relevant to this claim within 1 year of the February 2012 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  The next relevant correspondence occurred when the Appellant filed her formal claim for accrued benefits on a VA Form 21-534 dated on February 29, 2012, and date-stamped as received by VA on March 5, 2012.  The record evidence shows that, in fact, the Appellant did not raise any concerns with respect to the effective date of December 16, 2011, assigned for the grant of service connection and a 100 percent rating for the Veteran's non-small cell lung cancer until she filed her notice of disagreement with the currently appealed rating decision in September 2012.  The February 2012 rating decision cannot be collaterally attacked by filing a freestanding earlier effective date claim.  As such, the Board cannot adjudicate the Appellant's earlier effective date claim for a grant of service connection and a 100 percent rating for non-small cell lung cancer, for accrued benefits, without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  See Rudd, 20 Vet. App. at 296.  Therefore, there is no legal entitlement to an effective date earlier than December 16, 2011, for a grant of service connection and a 100 percent rating for non-small cell lung cancer and the appeal must be dismissed.  See Sabonis, 6 Vet. App. at 426 (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).


ORDER

Entitlement to an earlier effective date than December 16, 2011, for a grant of service connection and a 100 percent rating for non-small cell lung cancer, for accrued benefits purposes, is dismissed.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


